Franklin App. Nos. 06AP-539, 06AP-540, 06AP-541, 06AP-542, 06AP-543, 06AP-544, 06AP-545, 06AP-546, 06AP-547, and 06AP-548, 2006-Ohio-3453 and 2006-0hio-4690. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellants’ motion to expedite this appeal,
It is ordered by the court that the motion is granted, and appellees are required to file a memorandum in response to appellants’ memorandum in support of jurisdiction within ten days of the date of this entry.